               Case 1:20-mc-00367-SHS Document 16 Filed 12/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




IN RE APPLICATION PURSUANT TO                      Misc. Action No. 20-mc-367 (SHS)
28 U.S.C. § 1782 FOR DISCOVERY
IN AID OF FOREIGN PROCEEDINGS                      ORDER GRANTING EX PARTE
                                                   APPLICATION PURSUANT TO
                                                   28 U.S.C. § 1782




          THIS CAUSE came before the Court upon the Ex Parte Application Pursuant to 28

U,S,C, § 1782 ("Application") filed by Applicant Republic of Kazakhstan ("Kazakhstan")

seeking leave to serve subpoenas duces tecum ("Subpoenas") on (a) The Bank of New York

Mellon Corporation; (b) JPMorgan Chase Bank, N.A.; (c) Deutsche Bank Trust Co. Americas;

(d) Bank of China; (e) Barclays Bank PLC; (t) BNP Paribas USA; (g) Citibank N.A.; (h) The

Clearing House Payments Company LLC (CHIPS); (i) Commerzbank AG; (j) HSBC Bank USA,

N.A.; (k) Societe Generale S.A.; (1) Standard Chartered Bank USA; (m) UBS AG; (n) Wells

Fargo Bank, N.A.; and (o) Bank of America, N.A. (collectively "Clearing Banks") for

discovery to be used in foreign legal proceedings.

      The Court having considered the Application and having held an ex parte

teleconference on December 3, 2020, and otherwise being fully advised of the facts and

issues:

          IT IS HEREBY ORDERED that:

          1.       The Application is GRANTED.

          2.       Applicant Kazakhstan is authorized to issue and serve the Subpoenas on

the Clearing Banks in the form proposed and attached to the Application, with the

                                               1
            Case 1:20-mc-00367-SHS Document 16 Filed 12/07/20 Page 2 of 2



following modifications: (1) The first paragraph in the section titled "Instructions" shall

read: "The scope of the Requests is limited to dollar-denominated clearing transactions

processed by [BANK RECIPIENT] in New York." (2) The first paragraph in the section

titled "Documents to Be Produced" shall read: "You are hereby requested to produce all

of the documents and materials set forth below that concern dollar-denominated

clearing transactions processed by [BANK RECIPIENT] in New York pursuant to the

instructions listed above no later than [DATE].”

       3.       Each Clearing Bank shall produce the documents requested in the Subpoena

within twenty-one (21) days of service of the Subpoena and a copy of this Order on the Clearing

Bank and in conformity with the Federal Rules of Civil Procedure and the Local Rules of the

United States District Court for the Southern District of New York.


Dated: New York, New York
       December 7, 2020




                                               2
